Citation Nr: 0012208	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-03 460A 	)	DATE
	)
	)


THE ISSUE

Whether the April 1976 decision by the Board of Veterans' 
Appeals which denied the veteran's claim for service 
connection for a right knee disability, however diagnosed, 
should be revised or reversed due to clear and unmistakable 
error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following a motion by the veteran received in May 
1998 seeking a revision of the Board's April 1976 decision on 
the grounds of clear and unmistakable error.  The Board notes 
that since this May 1998 motion referred only to a request 
for "reconsideration" of the Board's April 1976 decision, 
the Board subsequently sent the veteran a letter, dated April 
26, 1999, stating that the Board would "not consider your 
motion for reconsideration to be a CUE motion unless you or 
your representative inform us in writing, within 60 days of 
this letter, that you want us to do that."  In response to 
this letter, the veteran sent correspondence to the Board, 
received on May 14, 1999, which the Board accepted as 
confirmation that the veteran wished the Board to construe 
his May 1998 request for reconsideration as a request for 
revision of the Board's March 26, 1998 decision based on CUE 
as well.  The Board thus finds that this CUE claim is 
properly before the Board at this time.


FINDINGS OF FACT

1.  In a decision dated April 14, 1976, the Board denied the 
veteran's claim for service connection for a "right knee 
condition, however diagnosed," on the basis that while the 
veteran's service medical records indicated a single instance 
of complaints of knee problems in August 1967 following an 
incident in which he hit it against a steel beam, the effects 
of this incident appeared to be acute and transitory, as 
there was no post-service clinical or x-ray evidence of any 
knee disorder, and, furthermore, no examiner had related a 
current knee disorder to this inservice incident.

2.  The facts as they were known at the time of the Board's 
decision of April 14, 1976 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board's decision of April 14, 1976 were correctly 
applied and it has not been shown otherwise. 

CONCLUSION OF LAW

The decision of April 14, 1976 wherein the Board denied the 
veteran's claim for service connection for a right knee 
disorder did not contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 
7111 (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.1400, 20.1403 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the Board decision of 
April 1976 which denied service connection for a right knee 
disability was founded on CUE, and that but for that error, 
he would have been entitled to service connection and VA 
compensation since that time.  The veteran has specifically 
contended that the Board erred in failing to consider the 
application of 38 C.F.R. § 3.303(b), which allows for service 
connection based on evidence of continuity of symptomatology 
of a claimed disorder following discharge.

As noted above, the veteran has challenged the Board's April 
1976 decision on the grounds of CUE.  38 U.S.C.A. §§ 5109A 
and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (1999); VA O.G.C. 
Prec. Op. 01- 98 (Jan. 13, 1998).  These new statutory and 
regulatory provisions permit a claimant to demand review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board.  A party disagreeing 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

The newly enacted regulations concerning evaluation of prior 
Board decisions for CUE are explicit as to what constitutes 
CUE.  In general, it is noted that clear and unmistakable 
error is a "very specific and rare kind of error," an error 
"of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See 38 C.F.R. § 20.1403 
(1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1991).  The type 
of errors involved occur where the correct facts as they were 
known at the time, were not before the Board, or where the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Examples of 
errors which are not CUE include a change in a diagnosis, 
failure to fulfill the duty to assist, disagreements as to 
the weighing of evidence, and changes in the interpretation 
of statutes or regulations.  38 C.F.R. § 20.1403(d) and (e).  
Essentially, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
See Russell v. Principi, 3 Vet. App. 310, 313-314 (en banc) 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  38 C.F.R. § 20.1403(b); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The pertinent criteria for establishing service connection in 
effect at the time of the Board's April 1976 decision, 
including the provisions of 38 C.F.R. § 3.303(b), were the 
same as they are at present.  Generally, in order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).  In determining whether an appellant is entitled to 
service connection for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A review of the record as it existed at the time of the April 
1976 Board decision in question reveals that the veteran's 
original claim for arthritis and swelling of the right knee 
was received by VA in November 1974.  At that time, he 
indicated that he incurred this disability on August 4, 1967, 
while in service.  He also indicated that he had been treated 
after service on May 11, 1968 by Dr. Rang for this problem.

A review of the veteran's service medical records reveals a 
single complaint related to the right knee.  In a treatment 
note dated August 4, 1967, the veteran reported that he had 
struck his right knee on a steel beam 5 days earlier.  
Findings included brawny swelling over the patella and 
complaints of itching, but with little pain.  The examiner 
noted that the problem was improving, prescribed pain 
medication, and referred the veteran to the pain clinic.  The 
remainder of the veteran's service medical records, including 
his September 1967 discharge examination, were silent for any 
further complaints or diagnoses of, or treatment for, any 
right knee problems.

Also of record at the time of the 1976 Board decision was a 
discharge summary dated in May 1968 from Daviess County 
Hospital, a private health care facility, signed by Dr. Rang.  
At that time, the veteran was hospitalized for an episode of 
acute abdominal pain.  Although the veteran apparently was 
hospitalized only for his abdominal problems, this summary 
noted that the veteran "also incidentally mentioned, that 
recently he had pain and swelling in the right knee.  On one 
occasion this was asperated [sic] and approximated with 30 cc 
of clear fluid was obtained."  Provisional diagnoses were 
noted to be enteritis and traumatic arthritis of the right 
knee.  However, examination of the right knee revealed no 
swelling, and x-rays of the right knee were normal, with no 
evidence of fracture, dislocation, or other bony or soft 
tissue abnormality.  The only final diagnosis rendered at 
discharge related to his abdominal pain (malrotation of the 
cecum).

Also of record in 1976 was a credit card receipt submitted by 
the veteran.  This receipt indicated that in July 1974, the 
veteran purchased a knee brace.

In November 1974, the RO received a written statement from 
the veteran in which he stated that he had pain in the right 
knee cap which was "like a toothache which comes and goes 
and occasionally it also gives out on me."  He stated that 
he had to buy knee braces for his knee periodically, and that 
this pain had interfered with his work and sports.

In February 1975, the RO denied the veteran's claim for 
service connection for arthritis of the right knee.  At that 
time, the RO concluded that while the veteran was treated in 
1967 for right knee pain, there was no further treatment for 
this problem in service.  Furthermore, the post-service 
discharge summary failed to find or diagnose a right knee 
disorder.  Specifically, the RO concluded that "[a]rthritis 
was not shown to have been incurred in the service and was 
not manifested to a compensable degree within the applicable 
time limit after discharge from service.  Further, the knee 
condition was not shown in the x-rays or hospital report from 
the private hospital after discharge.  Therefore, service 
connection for arthritis of the right knee is not shown."  
The veteran appealed this decision to the Board.

In his notice of disagreement (NOD), received by VA in 
February 1975, the veteran stated that his knee had been 
bothering him for the past nine years, ever since service.

In his substantive appeal, received by VA in April 1975, the 
veteran reported that at the time of his injury in Vietnam, 
the facilities for correctly treating his knee were not 
available, and that he could not follow doctor's 
recommendation of using a hot water pack due to the 
unavailability of hot water.  He stated that the physical 
examination at discharge was like a herd of cattle, but that 
he told the attending doctor about his right knee trouble.  
Finally, he stated that after service he was hospitalized 
with a diagnosis of traumatic arthritis of the right knee, 
and at which time the knee was aspirated of fluid.  He 
asserted that this arthritis was due to the injury sustained 
when he hit his knee on a steel beam.

In August 1975, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board 
instructed the RO to schedule the veteran for a VA orthopedic 
examination to determine the nature and extent of any right 
knee disability present, to include claimed arthritis.

In October 1975, the veteran underwent the requested VA 
examination.  At that time, the veteran reported that he 
injured his right knee in 1967, when he hit his knee on a 
large steel beam while jumping over something on the deck of 
a ship.  He stated that his knee became painful and swollen, 
such that he could barely walk.  He reported that he was seen 
at the dispensary, but no x-rays were performed.  He stated 
that he was told to apply a warm compress to his knee, but 
there was no available hot water.  Therefore, he simply 
returned to duty and gradually the swelling disappeared. 

He reported that at the time of a physical examination prior 
to discharge, he was told that he had fluid in his right knee 
because of the incident of the injury, but nothing was done, 
and no medication was given to him.  He was advised to see a 
civilian doctor when he got home.

He reported that he was seen by Dr. Rang for a 
gastrointestinal problem, and took advantage of this 
hospitalization to inform him of his right knee problem.  He 
stated that x-rays were taken, and that he was diagnosed as 
having traumatic arthritis.  On questioning about his report 
to Dr. Rang of a prior knee aspiration, he stated that he was 
not sure whether fluid was taken out of his knee or not, and 
that he was not consulted by any other doctor for this 
problem.  However, he stated that when he went to see Dr. 
Rang, there was another doctor who might have examined him, 
and he was not sure what he did to him.

He reported that from 1969 to the time of the present (1975) 
examination he had not seen any other doctors or taken any 
medication for his knee, although he stated that he wore an 
elastic knee brace on his right knee.

On physical examination, there was tenderness on movement of 
the patella on deep palpation, but negative on up and down 
movement.  The musculature of the leg appeared to be normal, 
with no tenderness, atrophy or hypertrophy.  Range of motion 
of the right knee was satisfactory, with no pain on movement.  
He was able to walk on his toes, walk on his heels and hop on 
the right leg satisfactorily without complaints.  He was able 
to squat fully, but complained of leg pain on arising with 
crepitation elicited on downward movement, which was elicited 
in both the right and left knees.  He was able to bend fully 
and to touch the floor with his fingers, although there was 
pain elicited on the anterior part of the right knee.  His 
gait was satisfactory, with no limp.  The veteran stated that 
he had been at rest prior to this examination, but that if he 
had come after working hours the results of the examination 
would have been different.  X-rays of the right knee showed 
no osseous abnormalities.  The examiner rendered a diagnosis 
of a history of a right knee injury with x-ray findings of no 
osseous abnormalities.

In a decision dated April 14, 1976, the Board denied the 
veteran's claim for service connection for a right knee 
disability.  The Board explicitly described and considered 
the medical evidence detailed above, including the veteran's 
service medical records, the May 1968 discharge summary by 
Dr. Rang, with accompanying x-ray report, the November 1974 
letter from the veteran, the July 1974 credit card receipt, 
the veteran's notice of disagreement, received in February 
1975, and the October 1975 VA orthopedic examination.  The 
pertinent law and regulations were noted, including a summary 
of the text of 38 C.F.R. § 3.303(b) relating to chronicity 
and continuity of symptomatology.  The Board acknowledged the 
inservice right knee injury, but noted that, "[a]pparently, 
the injury was acute and transitory in nature, especially in 
view of the fact that the separation examination in September 
1967 was negative for musculoskeletal defects."  The Board 
observed that at the time of hospitalization in May 1968, 
both clinical and x-ray examinations of the veteran's right 
knee were normal.  The Board observed that there was no 
objective medical evidence of any right knee defect from the 
time of the veteran's separation from service in September 
1967 until October 1975, and that even in October 1975 the 
only findings were of minor symptomatology, without osseous 
abnormality.  The Board then concluded that the minor 
symptomatology noted during the October 1975 VA orthopedic 
examination could not be causally related to the trauma 
sustained in service more than eight years earlier, and 
denied the veteran's claim.

As indicated above, the veteran essentially contends that the 
Board erred in its failure to discuss and apply the 
provisions of 38 C.F.R. § 3.303(b) as they apply to 
continuity of symptomatology.  Specifically, the veteran 
asserts that he presented clinical evidence showing 
continuity of symptomatology shortly following military 
discharge, and, had this evidence been considered, service 
connection for a right knee disability would have been 
granted.

Initially, the Board notes that a review of all of the 
medical evidence detailed above does not indicate that the 
veteran was ever diagnosed with a right knee disorder at any 
time either during service or after service prior to April 
1976.  On the contrary, the single relevant inservice entry 
in August 1967 did not diagnose a knee disorder, and the 
post-service provisional diagnosis of traumatic arthritis of 
the right knee in May 1968 was later deleted at the time of 
final discharge diagnosis due to a lack of any clinical or x-
ray findings confirming the presence of this disorder.  

Furthermore, the VA examination in October 1975 again found 
no x-ray evidence of any bony abnormality.  In addition, the 
only clinical findings were of subjective complaints of pain 
and objective evidence of crepitus, which, the examiner 
noted, was present in both knees.  The only diagnosis was a 
"history of" a right knee injury.  Therefore, the Board 
finds that, absent evidence of a current disability for which 
service connection could have been granted, the Board was not 
required to address the veteran's allegations of continuous 
right knee symptomatology from the time of discharge until 
1976.

Further, given this lack of a diagnosis of a right knee 
disability, the Board finds that the evidence of record did 
not establish the presence of a chronic right knee disorder 
in service or within the applicable presumptive period 
following service.  38 C.F.R. § 3.303(b).  Moreover, even 
assuming that the veteran was competent through such 
statements to provide evidence of continuity of 
symptomatology with respect to right knee pain since service, 
medical expertise was still required to provide a current 
diagnosis of a chronic right knee disorder which was related 
etiologically to his post-service symptoms.  Since such a 
diagnosis - or indeed, any diagnosis - was absent from the 
record as it existed in April 1976, the Board concludes that 
the even if the Board had accepted the veteran's report of 
occasional right knee pain and his knee giving out since 
service as true, service connection could not have been 
granted. 

Therefore, the decision of April 14, 1976, wherein the Board 
denied entitlement to service connection for a right knee 
disability, however diagnosed, was supported by and 
consistent with the evidence then of record.  First, the 
facts as they were known at the time of the Board decision of 
April 14, 1976 were correct and it has not been shown 
otherwise.  All pertinent documentary evidence was considered 
by the Board.  No relevant document was overlooked.  Thus, 
the correct facts as stated in this case as they were known 
to the Board in April 1976 lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

In this regard, the Board again points out that CUE is a very 
specific and rare kind of error.  Any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not give rise to the level of CUE as that term has come to be 
defined.

Second, the Board finds that the statutory and regulatory 
provisions extant at the time of the Board decision of April 
14, 1976 were correctly applied and it has not been shown 
otherwise.  The Board correctly applied the provisions 
relating to service connection claims, including those 
relating to chronicity and continuity of symptomatology.  Its 
determinations were consistent with the applicable regulatory 
language, and were not clearly and unmistakably in error.

Therefore, the Board finds that the criteria for CUE existing 
in the prior final Board decision of April 14, 1976 have not 
been met.


ORDER

There was no CUE in the April 14, 1976 decision wherein the 
Board denied entitlement to service connection for a right 
knee disability, and, accordingly, that decision should not 
be revised or reversed.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


 


